Exhibit 10.1




































AMERICAN CAPITAL MORTGAGE INVESTMENT CORP.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN










--------------------------------------------------------------------------------







 
 
 
 
 
  
  
Section
  
Page
1.
  
Purpose; Types of Awards; Construction
  
1
2.
  
Definitions
  
1
3.
  
Administration
  
4
4.
  
Eligibility
  
4
5.
  
Stock Subject to the Plan
  
5
6.
  
Terms of Awards
  
5
7.
  
Certain Terminations of Service
  
9
8.
  
General Provisions
  
9












--------------------------------------------------------------------------------





AMERICAN CAPITAL MORTGAGE INVESTMENT CORP.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
1. Purpose; Types of Awards; Construction.
The purpose of the American Capital Mortgage Investment Corp. Amended and
Restated Equity Incentive Plan (the “Plan”), which is an amendment and
restatement of the Original Plan, is to afford an incentive to Eligible
Individuals to increase their efforts on behalf of the Company and its
Affiliates, and to promote the success of the business of the Company and its
Affiliates. The Plan provides for the grant of stock options, restricted stock,
restricted stock units, unrestricted shares and other equity-based awards.
2. Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a) “Affiliate” means (i) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person, (ii) any
executive officer or general partner of such other Person and (iii) any legal
entity for which such Person acts as an executive officer or general partner.
(b) “Award” means any Option, Restricted Stock, Restricted Stock Unit or Other
Stock-Based Award granted under the Plan.
(c) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
(d) “Board” means the Board of Directors of the Company.
(e) “Change of Control” means a change in ownership or effective control of the
Company, within the meaning of Section 409A of the Code; provided, however, that
a transaction or series of transactions effected with the Manager and/or any
Affiliate of the Manager, through the acquisition of Common Stock or other
Company securities (regardless of the form of such transaction or series of
transactions), changes to the membership of the Board or otherwise, shall not
constitute a Change of Control for purposes of the Plan or any Award.
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
(g) “Committee” means the committee established by the Board to administer the
Plan, the composition of which, with respect to awards for Independent
Directors, shall at all times consist of “non-employee directors” within the
meaning of Rule 16b-3 under the Exchange Act. With respect to awards to Eligible
Individuals that are not Independent Directors, the Committee may be composed of
any other individual or group of individuals designated by the Board, including
one or more members of the board of directors of one or more Affiliates.


(h) “Company” means American Capital Mortgage Investment Corp., a Maryland
corporation, or any successor corporation.
(i) “Director” means a member of the Board.
(j) “Effective Date” means January 28, 2014, the date on which the Plan was
adopted by the Board, subject to obtaining the approval of the Company’s
stockholders.





--------------------------------------------------------------------------------





(k) “Eligible Individual” means any Employee or any Director, including any
Independent Director, who is not an executive officer of the Company.
(l) “Employee” means any person who the Committee determines to be an employee
of the Company or, if permitted by law, an Affiliate.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
(n) “Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board in good faith, the per share Fair Market Value
of Stock as of a particular date shall mean (i) the closing sales price per
share of Stock on the national securities exchange on which the Stock is
principally traded (or if no shares of Stock is traded on such date, for the
last preceding date on which there was a sale of such Stock on such exchange);
(ii) if the shares of Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Stock in such market; or (iii) if the shares of Stock are not then listed
on a national securities exchange or traded in an over-the-counter market, such
value as the Board, in good faith, shall determine.
(o) “Independent Director” means a Director who the Board has affirmatively
determined is an “independent director” of the Company within the meaning of
Rule 5605(a)(2) of the Nasdaq Stock Market marketplace rules.
(p) “Manager” means American Capital Mortgage Management, LLC, a Delaware
limited liability company, or any successor entity.
(q) “Option” means a right, granted to a Participant under Section 6(b)(i), to
purchase shares of Stock. All Options granted hereunder shall be nonqualified
stock options and shall not be incentive stock options intended to qualify under
Section 422 of the Code.
(r) “Original Plan” means the American Capital Mortgage Investment Corp. Equity
Incentive Plan for Independent Directors, which was effective on July 26, 2011.
(s) “Other Stock-Based Award” means a right or other interest granted to a
Participant that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, including but not
limited to unrestricted shares of Stock or dividend equivalent rights.
(t) “Participant” means an Eligible Individual who has been granted an Award
under the Plan.
(u) “Performance Goals” means performance goals established by the Board which
may be based on sales, return on equity, revenue, net operating income, net
income, book value per share, dividend characterization, return on assets, cash
flow, total stockholder return, equity or investment growth, gross amount
invested, market share, regulatory compliance (including compliance goals
relating to the Sarbanes-Oxley Act of 2002), satisfactory internal or external
audits, improvement of financial ratings, achievement of balance sheet
objectives, implementation or completion of one or more projects or
transactions, intradepartmental or intra-office performance, or any other
objective goals established by the Board, and may be absolute in their terms or
measured against or in





--------------------------------------------------------------------------------





relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be particular to an Eligible Individual or the
department, branch, Affiliate or other division in which he or she works, or may
be based on the performance of the Company, one or more Affiliates, or the
Company and one or more Affiliates, and may cover such period as may be
specified by the Board.
(v) “Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state or
municipal government or any bureau, department or agency thereof or any other
legal entity and any fiduciary acting in such capacity on behalf of the
foregoing.
(w) “Plan” means this American Capital Mortgage Investment Corp. Amended and
Restated Equity Incentive Plan, as amended from time to time.
 
(x) “Removal for Cause” shall have the meaning ascribed to such term under the
laws of Maryland.
(y) “Restricted Stock” means an Award of shares of Stock to a Participant under
Section 6(b)(ii) that may be subject to certain restrictions and to a risk of
forfeiture.
(z) “Restricted Stock Unit” or “RSU” means a right granted to a Participant
under Section 6(b)(iii) to receive Stock, cash or other property at the end of a
specified period, which right may be conditioned on the satisfaction of
specified Performance Goals.
(aa) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
(bb) “Stock” means shares of the common stock, par value $0.01 per share, of the
Company.
3. Administration.
The Plan shall be administered by the Board. The Board may appoint a Committee
to administer all or a portion of the Plan. To the extent that the Board so
delegates its authority, references herein to the Board shall be deemed
references to the Committee. The Board may delegate to one or more agents such
administrative duties as it may deem advisable, and the Committee or any other
person to whom the Board has delegated duties as aforesaid may employ one or
more persons to render advice with respect to any responsibility the Board or
such Committee or person may have under the Plan. No member of the Board or
Committee shall be liable for any action taken or determination made in good
faith with respect to the Plan or any Award granted hereunder.
The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: (i) grant Awards;
(ii) determine the persons to whom and the time or times at which Awards shall
be granted; (iii) determine the type and number of Awards to be granted, the
number of shares of Stock to which an Award may relate and the terms,
conditions, restrictions and Performance Goals relating to any Award;
(iv) determine whether, to what extent, and under what circumstances an Award
may be settled, cancelled, forfeited, exchanged, or surrendered; (v) make
adjustments in the terms and conditions of Awards; (vi) construe and interpret
the Plan and any Award; (vii) prescribe, amend and rescind rules and regulations
relating to the Plan; (viii) determine the terms and provisions of the Award
Agreements (which need not be identical for each Participant); and





--------------------------------------------------------------------------------





(x) make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations and interpretations of
the Board shall be final and binding on all persons, including but not limited
to the Company, any parent or subsidiary of the Company, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any stockholder. Notwithstanding any provision of the Plan or any Award
Agreement to the contrary, except as provided in the second paragraph of
Section 5, the Board may not take any action which would have the effect of
reducing the aggregate exercise or purchase price of any Award without obtaining
the approval of the Company’s stockholders.
4. Eligibility.
Awards may be granted, in the discretion of the Board, to individuals who are,
as of the date of grant, Eligible Individuals. In determining the persons to
whom Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Board shall take into account such
factors as the Board shall deem relevant in connection with accomplishing the
purposes of the Plan.
5. Stock Subject to the Plan.
The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be 1,100,000 shares of Stock (inclusive of the number of shares of
Stock reserved pursuant to the Original Plan) and the maximum number of shares
of Stock that may be covered by Awards granted to any one Eligible Individual
during the term of this Plan shall not exceed 200,000 shares of Stock, both as
subject to adjustment as provided herein. Such shares may, in whole or in part,
be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award terminates or expires without a distribution of
shares to the Participant, or if shares of Stock are surrendered or withheld by
the Company as payment of either the exercise price of an Award and/or
withholding taxes in respect of an Award, the shares of Stock with respect to
such Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, withholding, termination or expiration, again be available for Awards
under the Plan. Upon the exercise of any Award granted in tandem with any other
Award, such related Award shall be cancelled to the extent of the number of
shares of Stock as to which the Award is exercised and, notwithstanding the
foregoing, such number of shares shall no longer be available for Awards under
the Plan.
In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Board shall make equitable
changes or adjustments to any or all of: (i) the number and kind of shares of
Stock or other property (including cash) that may thereafter be issued in
connection with Awards; (ii) the number and kind of shares of Stock or other
property (including cash) issued or issuable in respect of outstanding Awards;
(iii) the exercise price, grant price or purchase price relating to any Award
and (iv) the Performance Goals, if any, applicable to outstanding Awards. In
addition, the Board may determine that any such equitable adjustment may be
accomplished by making a payment to the Award holder, in the form of cash or
other property (including but not limited to shares of Stock).
 
6. Terms of Awards.





--------------------------------------------------------------------------------





(a) General. The term of each Award shall be for such period as may be
determined by the Board. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company upon the grant, vesting,
maturation or exercise of an Award may be made in such forms as the Board shall
determine at the date of grant or thereafter, including, without limitation,
cash, Stock or other property, and may be made in a single payment or transfer,
in installments or on a deferred basis. The Board may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments. In addition to the
foregoing, the Board may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Board shall determine.
(b) Terms of Specified Awards. The Board is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Board to be consistent with the purposes of the Plan. Such Awards may be granted
with vesting, value and/or and payment contingent upon attainment of one or more
Performance Goals. Except as otherwise set forth herein or as may be determined
by the Board, each Award granted under the Plan shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Board shall determine at the date of grant or thereafter.
(i) Options. The Board is authorized to grant Options to Participants on the
following terms and conditions:
(A) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Board, but in no event shall the per share
exercise price of any Option be less than 100% of the Fair Market Value of a
share of Stock on the date of grant of such Option. The exercise price for Stock
subject to an Option may be paid in cash or by an exchange of Stock previously
owned by the Participant, through a “broker cashless exercise” procedure
approved by the Board (to the extent permitted by law) or a combination of the
above, in any case in an amount having a combined value equal to such exercise
price; provided that the Board may require that any Stock exchanged by the
Participant have been owned by the Participant for at least six months as of the
date of exercise. An Award Agreement may provide that a Participant may pay all
or a portion of the aggregate exercise price by having shares of Stock with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company.
(B) Term and Exercisability of Options. Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Board may determine, as reflected in
the Award Agreement; provided, that the Board shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Board or its designated agent.
(C) Termination of Service. Subject to Section 7, an Option may not be exercised
unless: (1) the Participant is then providing services to the Company; and
(2) the Participant has continuously maintained such relationship since the





--------------------------------------------------------------------------------





date of grant of the Option; provided, that the Award Agreement may contain
provisions extending the exercisability of Options, in the event of specified
terminations of service, to a date not later than the expiration date of such
Option.
(D) Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Board may prescribe in its discretion or as may
be required by applicable law.
(ii) Restricted Stock. The Board is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(A) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Board may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Board may determine. The Board may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of one or more Performance Goals. Unless otherwise
determined by the Board, a Participant granted Restricted Stock shall have all
of the rights of a stockholder including, without limitation, the right to vote
Restricted Stock and the right to receive dividends thereon.
(B) Forfeiture. Subject to Section 7, upon termination of service to the Company
during the applicable restriction period, Restricted Stock and any accrued but
unpaid dividends that are then subject to restrictions shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the Board
may in other cases waive in whole or in part the forfeiture of Restricted Stock.
(C) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Board shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock, and the Company
shall retain physical possession of the certificate.
(D) Dividends. Unless otherwise determined by the Board, cash dividends paid
with respect to shares of Restricted Stock shall be paid to the same extent, at
the same time and in the same manner as such dividends are paid with respect to
all other outstanding shares of Stock. Unless otherwise determined by the Board,
shares of Stock distributed in connection with a Stock split or Stock dividend,
and other property distributed as a dividend (other than cash), in each case
with respect to shares of Restricted Stock, shall be subject to restrictions and
a risk of forfeiture to the same extent as the shares of Restricted Stock with
respect to which such shares of Stock or other property (other than cash) has
been distributed.





--------------------------------------------------------------------------------





(iii) Restricted Stock Units. The Board is authorized to grant Restricted Stock
Units to Participants, subject to the following terms and conditions:
(A) Award and Restrictions. Delivery of Stock, cash or other property, as
determined by the Board, will occur upon expiration of the period specified for
Restricted Stock Units by the Board during which forfeiture conditions apply, or
such later date as the Board shall determine. The Board may place restrictions
on Restricted Stock Units that shall lapse, in whole or in part, only upon the
attainment of one or more Performance Goals.
(B) Forfeiture. Subject to Section 7, upon termination of service to the Company
prior to the vesting of a Restricted Stock Unit, or upon failure to satisfy any
other conditions precedent to the delivery of Stock or cash to which such
Restricted Stock Units relate, all Restricted Stock Units and any accrued but
unpaid dividend equivalents that are then subject to deferral or restriction
shall be forfeited; provided, that the Board may provide, by rule or regulation
or in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Board may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.
(C) Dividend Equivalents. Unless otherwise determined by the Board, Restricted
Stock Units shall be credited with dividend equivalents at such time as
dividends, whether in the form of cash, Stock or other property, are paid with
respect to the Stock. Unless otherwise determined by the Board, any such
dividend equivalents shall be subject to restrictions and a risk of forfeiture
to the same extent as the Restricted Stock Units to which they relate.
(D) Compliance with Section 409A. Notwithstanding any provision of the Plan and
any Award Agreement, the grant, vesting and settlement of Restricted Stock Units
shall comply with the applicable requirements of Section 409A of the Code.
(iv) Other Stock-Based Awards. The Board is authorized to grant Awards to
Participants in the form of Other Stock-Based Awards, as deemed by the Board to
be consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon the
attainment of one or more Performance Goals. The Board shall determine the terms
and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Stock-Based Awards may include
grants of shares of Stock that are not subject to any restrictions or a
substantial risk of forfeiture. To the extent that an Other Stock-Based Award
would be subject to Section 409A of the Code, the provisions of such Award shall
comply with the requirements of Section 409A of the Code.
7. Acceleration of Awards for Independent Directors upon Certain Termination of
Service; Change of Control.
(a) Unless otherwise determined by the Board and set forth in an individual
Award Agreement, in the event that the service to the Company of a Participant
who is an Independent Director is terminated other than pursuant to a Removal
for Cause, any Award held by such Participant that was not previously vested,
exercisable and/or payable





--------------------------------------------------------------------------------





shall become fully vested, exercisable and or payable, and any Performance Goals
imposed with respect to such Award shall be deemed to be fully achieved;
provided, that with respect to an Award that is subject to Section 409A of the
Code, such termination of service is a “separation from service” within the
meaning of Section 409A of the Code.
(b) Upon a Change of Control, any Award to an Independent Director outstanding
under the Plan that was not previously vested and/or exercisable shall become
fully vested and/or exercisable, and any Performance Goals imposed with respect
to such Award shall be deemed to be fully achieved.
8. General Provisions.
(a) Nontransferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Participant except by will or the laws of descent
and distribution and shall be exercisable during the lifetime of a Participant
only by such Participant or his guardian or legal representative.
(b) No Right to Continued Service, etc. Nothing in the Plan or in any Award, any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Participant the right to continue as an employee or director of, or
continue to provide services to, the Company or any parent, subsidiary or
Affiliate of the Company or to be entitled to any remuneration or benefits not
set forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company to terminate such
Participant’s service.
(c) Taxes. The Company or any parent or subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a
Participant, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Board may
deem advisable to enable the Company and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations. The Board may provide in the Award Agreement that
in the event that a Participant is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, the Participant may satisfy such obligation (in whole or in part) by
electing to have the Company withhold a portion of the shares of Stock to be
received upon settlement or exercise of such Award that is equal to the minimum
amount required to be withheld.
(d) Effective Date; Amendment and Termination.
(i) The Plan shall take effect upon the Effective Date, subject to the approval
of the Company’s stockholders. Notwithstanding any other provision of this Plan
or any Award Agreement to the contrary, no Award granted to an Eligible
Individual under this Plan on or after the Effective Date and prior to the first
annual meeting of stockholders following such date shall become effective until
the date, if any, on which the stockholders of the Company approve the Plan.
(ii) The Board may at any time and from time to time terminate, amend, modify or
suspend the Plan in whole or in part; provided, however, that unless otherwise





--------------------------------------------------------------------------------





determined by the Board, an amendment that requires stockholder approval in
order for the Plan to comply with any law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
stockholders. The Board may at any time and from time to time amend any
outstanding Award in whole or in part. Notwithstanding the foregoing sentence of
this clause (ii), no amendment or modification to or suspension or termination
of the Plan or amendment of any Award shall affect adversely any of the rights
of any Participant, without such Participant’s consent, under any Award
theretofore granted under the Plan.
(e) Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
Effective Date. No Awards shall be granted under the Plan after such expiration
date. The expiration of the Plan shall not affect adversely any of the rights of
any Participant, without such Participant’s consent, under any Award theretofore
granted.
(f) Deferrals. The Board shall have the authority to establish such procedures
and programs that it deems appropriate to provide Participants with the ability
to defer receipt of cash, Stock or other property payable with respect to Awards
granted under the Plan, provided that to the extent necessary, such procedures
and programs comply with Section 409A of the Code.
(g) No Rights to Awards; No Stockholder Rights. No Participant shall have any
claim to be granted any Award under the Plan. There is no obligation for
uniformity of treatment among Participants. Except as provided specifically
herein, a Participant or a transferee of an Award shall have no rights as a
stockholder with respect to any shares covered by the Award until the date of
the issuance of a stock certificate to him for such shares.
(h) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.
(i) Regulations and Other Approvals.
(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.
(ii) Each Award is subject to the requirement that, if at any time the Board
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the Board.





--------------------------------------------------------------------------------





(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require a Participant receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Participant
is acquired for investment only and not with a view to distribution.
(iv) The Board may require a Participant receiving Stock pursuant to the Plan,
as a condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Board shall determine is
necessary or desirable to further the Company’s interests.
(j) Section 409A Compliance. Notwithstanding any provisions of the Plan, to the
extent that any Award would be subject to Section 409A of the Code, no such
Award may be granted if it would fail to comply with the requirements set forth
in Section 409A of the Code. To the extent that the Board determines that the
Plan or any Award is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, notwithstanding anything to
the contrary contained in the Plan or the Award Agreement, the Board reserves
the right to amend or terminate the Plan and/or amend, restructure, terminate or
replace the Award to the extent necessary to cause the Award to either not be
subject to Section 409A of the Code or to comply with the applicable provisions
of such Section.
(k) Registration on Form S-8. The Company shall file with the Securities and
Exchange Commission a registration statement on Form S-8, or an amendment to an
existing effective registration statement on Form S-8, with respect to the
securities to be offered to Participants under the Plan and shall during the
term of the Plan keep such registration statement effective.
(l) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Maryland without giving effect
to the conflict of laws principles thereof.





